Name: Council Regulation (EEC) No 1956/80 of 22 July 1980 increasing the volume of the Community tariff quota opened for 1980 for ferro-chromium containing not more than 0*10% by weight of carbon and more than 30% but not more than 90% by weight of chromium (super-refined ferro-chromium) falling within subheading ex 73.02 E I of the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25 . 7. 80 Official Journal of the European Communities No L 191 /3 COUNCIL REGULATION (EEC) No 1956/80 of 22 July 1980 increasing the volume of the Community tariff quota opened for 1980 for ferro ­ chromium containing not more than 0-10 % by weight of carbon and more than 30 % but not more than 90 % by weight of chromium (super-refined ferro-chro ­ mium) falling within subheading ex 73.02 E I of the Common Customs Tariff containing by weight not more than 0.10 % of carbon and more than 30 % but not more than 90 % of chro ­ mium (super-refined ferro-chromium) falling within subheading ex 73.02 E I of the Common Customs Tariff is hereby increased by 650 tonnes from 2 300 to 2 950 tonnes. Article 2 1 . A first instalment of the increase provided for in Article 1 , namely 600 tonnes, shall be allocated among the Member States as follows : (tonnes) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas, as regards ferro-chromium containing by weight not more than 0-10 % of carbon and more than 30 % but not more than 90 % of chromium (super-refined ferro-chromium) falling within subheading ex 73.02 E I of the Common Customs Tariff, the European Economic Community has under ­ taken to open an annual duty-free tariff quota of 3 000 tonnes ; whereas this should, however, be reduced to 2 950 tonnes to take account of the traditional imports from EFTA countries which have been free of customs duty under the Agreements concluded with those countries ; whereas, by its Regulation (EEC) No 3027/79 (*), the Council has already opened and allo ­ cated among the Member States a provisional Commu ­ nity tariff quota for 1980 for this product of 2 300 tonnes ; whereas it is therefore necessary to increase this tariff quota by the amount of the difference in question, namely 650 tonnes ; Whereas, as far as the allocation of this volume among the Member States is concerned, only a relatively small proportion should be allocated to the Commu ­ nity reserve, the remainder being allocated among the Member States in proportion to their actual needs recorded, HAS ADOPTED THIS REGULATION : Article 1 The volume of the Community tariff quota opened by Regulation (EEC) No 3027/79 for ferro-chromium Benelux Denmark Germany France Ireland Italy United Kingdom 111 1 173 35 1 137 142 2. The second instalment of 50 tonnes shall consti ­ tute the reserve . The reserve established by Article 2 (3) of Regulation (EEC) No 3027/79 is thus increased from 100 to 150 tonnes. Article 3 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 July 1980 . For the Council The President G. THORN ( ») OJ No L 340, 31 . 12. 1979 , p. 25.